DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 10/20/2021 has been considered.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 10/20/2021, has been entered. Claims 1-20 have been amended. 
Interview Request
	Examiner contacted Applicant in an attempt to amend the 35 USC § 112(b) rejections via Examiner’s Amendment, however, no response was received.
 
35 USC § 112(b) Rejection
The 35 USC § 112(b) rejections has been withdrawn pursuant Applicant’s amendments, however, a new rejection has been added as detailed below. 

Information Disclosure Statement
Information Disclosure Statement received 11/17/2021 has been reviewed and considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible 11/17/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7-9 recites "the one or more fashion-ability scores each comprising a numerical representation of a corresponding fashion product defined in a corresponding image of the corresponding fashion product." There is insufficient antecedent basis for this limitation in the claim as “one or more fashion-ability scores” have yet to be introduced. For the purpose of this examination, Examiner interprets "the one or more fashion-ability scores" as "one or more fashion-ability scores."
Claim 1 lines 19-20 recites “the one or more fashion-ability scores representative of the one or more fashion products on the website.” Based on the recitation of "one or more fashion-ability scores” in lines 7-9, it is unclear to one of ordinary skill in the art if “the one or more fashion-ability scores representative of the one or more fashion products on the website” in lines 19-20 are the same as the "one or more fashion-ability scores” in lines 7-9 because in lines 7-9 these fashion-ability scores correspond to “a corresponding fashion product” but in lines 19-20 the fashion-ability scores are not in reference to the corresponding fashion product, but rather, are representative of the one or more fashion products on the website. Are these referring to the same fashion-ability scores? Is “the one or more fashion-ability scores representative of the one or more fashion products on the website” newly introduced fashion-ability scores? For the purpose of this examination, Examiner interprets “the one or more fashion-ability scores representative of the one or more fashion products on the website” in lines 19-20 as referring to the "one or more fashion-ability scores” in lines 7-9, and therefore as “one or more fashion-ability scores such that the one or more fashion-ability scores are representative of the one or more fashion products on the website.”
Claim 1 lines 26-27 recites “the one or more fashion-ability scores representative of the one or more fashion products associated with the user on the website” and lines 27-28 recites “one or more fashion-ability scores representative of the one or more fashion products on the website.” These recitations are unclear to one of ordinary skill in the art as lines 19-20 recites “the one or more fashion-ability scores representative of the one or more fashion products on the website” and not one or more fashion products associated with the user on the website recited in lines 26-27 which is recited with “the” in front of it seemingly indicating it is referring to the one or more fashion-ability scores recited in lines 19-20 but it is followed by the recitation of on the website (i.e. reciting the same wording as lines 19-20) but is recited without  “the” in front of it seemingly indicating it is newly introduced. The recitations in lines 26-27 and lines 27-28 are recited as different fashion-ability scores as both are required to provide the one or more recommendations, but it is unclear which recitation is newly introduced and which recitation is referring to the fashion-ability scores recited in lines 19-20. For the purpose of this examination, Examiner interprets lines 26-27 as “one or more fashion-ability scores representative of the one or more fashion products associated with the user on the website” and lines 27-28 as “the one or more fashion-ability scores representative of the one or more fashion products on the website.”
According to interpretations with regards to the above 112(b) rejections, Examiner is interpreting claim 1 as:
 training, according to a process, a plurality of neural networks from a plurality of images, wherein each neural network corresponds to an attribute of the plurality of images, a category of the plurality of images, or a sub-category of the plurality of images, wherein the process is selected and identified to process one or more images of a fashion category and/or a fashion sub-category to generate 

for each trained neural network, scoring each of the plurality of images against each attribute that the neural network is trained for, and generating one or more scored vectors wherein each scored vector corresponds to a particular attribute used to train the neural network; 

joining each of the scored vectors for each of the plurality of images to form a multi- dimensional vector corresponding to a visual representation of each of the plurality of images; 

associating, at the computing device, one or more fashion products on a website with a user accessing the website, wherein each of the one or more fashion products associated with the user on the website is assigned a priority score based upon, at least in part a fashion browsing sequence of the user; 

generating the one or more fashion-ability scores such that the one or more fashion-ability scores are representative of the one or more fashion products on the website, by selecting an attribute and retrieving the scored vector that is trained for the selected attribute; 

in response to retrieving the scored vector trained for the selected attribute, producing the one or more fashion-ability scores that represents one or more fashion products corresponding to the selected attribute; and 

providing one or more recommendations to the user for the one or more fashion products on the website based upon, at least in part, the one or more fashion-ability scores representative of the one or more fashion products on the website, wherein the one or more recommendations are presented to the user in order of the priority score assigned to the one or more fashion products on the website.

Independent claims 8 and 15 are parallel in nature to claim 1 and are therefore rejected for those same reasons set forth above for claim 1 and interpreted accordingly.
Claims 2-7, 9-14, and 16-20 inherit the deficiencies noted in claims 1, 8, and 15, respectively, and are therefore rejected on the same basis.

Allowable Subject Matter
In the present application, claims 1-20 would be allowable if rewritten or amended to overcome the 35 U.S.C. §112(b) rejections set forth in this Office action. The following is the Examiner's statement of reasons of allowance over the prior art:
Regarding the 35 U.S.C. §103 rejection, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.
Claims 1-20 are allowable over 35 U.S.C. §103 as follows:
The most relevant prior art made of record includes previously cited Ravichandran et al. (US 10,776,417 B1), previously cited Chavez et al. (US 10,685,057 B1), previously cited Herring et al. (US 2015/0339726 A1), and newly cited Kornilov et al. (US 2019/0164210 A1). Ravichandran teaches training a plurality of neural networks from a plurality of images, wherein each neural network corresponds to an attribute of the plurality of images, a category of the plurality of images, or a sub-category of the plurality of images of a fashion category and/or a fashion sub-category to generate one or more fashion-ability scores each comprising a numerical representation of a corresponding fashion product defined in a corresponding image of the corresponding fashion product (Ravichandran, see at least: Col. 7 Ln. 63-67, Col. 8 Ln. 6-15, 
Chavez training, according to a process, a plurality of neural networks from a plurality of images wherein the process is selected and identified to process one or more images of a 
Herring teaches associating, at the computing device, one or more fashion products with a user accessing a website and each of the one or more fashion products being associated with the user (Herring, see at least: [0040] and [0052]); and providing one or more recommendations to the user for fashion products based upon, at least in part, one or more fashion-ability scores representative of the one or more fashion products associated with the user on the website and one or more fashion-ability scores representative of the one or more fashion products on the website (Herring, see at least: [0034] and [0040]).
Kornilov teaches one or more fashion products on a web on the website being assigned a priority score based upon, at least in part a fashion browsing sequence of the user (Kornilov, see at least: [0060]).

Ravichandran, Chavez, Herring, and Kornilov, however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Cited NPL reference U (cited 1/27/2021 in PTO-892) teaches recommending fashion items to a user using a neural network, but does not teach or suggest the claimed invention alone or in combination with other relevant prior art.


The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Snyder et al. (US 2019/0130285 A1) teaches using session data as input to generate a score via a machine. 
-Bu et al. (US 2018/0357258 A1) teaches ranking product search results based on images browsed by a user.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684